Citation Nr: 1025537	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability, to 
include retinal telangiectasia.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1967.  

In June 2005, the Board of Veterans' Appeals (Board) denied 
service connection for left eye disability, to include retinal 
telangiectasia.  The June 2005 Board denial was vacated and 
remanded to the Board by a Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court) in July 2007.  
This case was remanded by the Board of Veterans' Appeals (Board) 
in May 2008 and again in September 2009 to the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO) for 
additional development.  


FINDINGS OF FACT

1.  The Veteran was treated for pneumonitis, bronchitis, and 
urethritis due to venereal disease.

2.  The preponderance of the probative evidence is against a 
finding that diagnosed retinal telangiectasia was incurred in or 
aggravated by active military service. 

3.  The Veteran's in-service loss of visual acuity has been 
medically attributed to refractive error due to myopia or 
astigmatism and not to retinal telangiectasia, pneumonitis, 
bronchitis, and/or urethritis.

4.  The Veteran is not currently shown to have a left eye 
disability, including retinal telangiectasia, that was incurred 
in or aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
left eye disability, to include retinal telangiectasia, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied with respect to the issue addressed 
below. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in May 2002, prior to initial adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.  

In accordance with the requirements of VCAA, the May 2002 letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  

Although the Veteran was not provided a letter that specifically 
discussed effective dates, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), he has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including at his June 2004 RO hearing and February 2005 
travel board hearing; moreover, as the claim is being denied, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal despite any inadequate notice because 
the denial renders the content of the notice moot.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are several VA opinions on 
file, including in March 2009 and February 2010.  

All available evidence has been obtained and there is sufficient 
medical evidence on file for appellate review. The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claim, including at the above noted hearing.  All 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a left eye disability, 
to include retinal telangiectasia, as due to service.  He 
contends that visual acuity in his left eye deteriorated in 
service as a result of urethritis, pneumonitis, and/or venereal 
disease.  While the Veteran was treated during active military 
service for bronchitis, and urethritis due to venereal disease, 
the preponderance of the probative evidence is against a finding 
that his later-diagnosed retinal telangiectasia was incurred in 
or aggravated by active military service, or that in-service loss 
of visual acuity was caused by any in-service event.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's service treatment records do not reveal any 
pertinent complaints or findings on his January 1964 enlistment 
medical history report; all bodily systems  were within normal 
limits on medical examination in January 1964, with bilateral 
uncorrected distant and near vision of 20/20.  

During active service, the Veteran complained on February 14, 
1964 of headaches, and it was noted that he had a four day 
history of an upper respiratory infection (URI) with a 
nonproductive cough.  He was diagnosed as having an upper 
respiratory infection (URI).  Bronchitis was noted on February 
15, 1964.  URI was noted again on February 18 and February 24, 
1964.  The Veteran had a sore throat on March 4, 1964.  The 
Veteran was seen again on March 9, 1964 with an approximately 30 
day history of a productive cough and chest pain, with the onset 
of fever and chills several days prior to the visit.  Physical 
examination revealed an injected pharynx, with rales and 
bilateral rhonchi on auscultation of the lungs.  Chest X-rays 
showed minimal bilateral lower lobe pneumonitis.  Therapy 
included bed rest, fluids, aspirins, drainage, steam, and 
expectorants.  The Veteran responded well to therapy and was 
subsequently returned to full duty.  The diagnosis was acute 
bronchitis, which did not exist prior to service.

A chest X-ray in November 1964 was negative.  Nonspecific 
urethritis (NSU) was noted on February 25, 1965, for which the 
Veteran was given tetracycline.  Bronchitis was noted on April 1, 
1965.  NSU was noted on April 2, April 26, and May 5, 1965.  A 
chest X-ray in September 1965 was negative.  The Veteran was seen 
in April 1966 for urethral discharge; examination was essentially 
negative, with the smear showing many gram negative diplococci 
appearing intra and extra cellularly with a morphology resembling 
N. Gonorrhea.  He was treated with penicillin.  The diagnosis was 
urethritis, acute, due to gonococcus.  Venereal Disease Research 
Laboratory (VDRL) tests done on April 9 and July 22, 1966 were 
non-reactive.  All body areas were noted to be normal on the 
Veteran's January 1967 separation medical examination report.  On 
separate ophthalmological evaluation in January 1967, the Veteran 
had defective uncorrected visual acuity of 20/40 on the right and 
20/50 on the left; vision was corrected by glasses to 20/15 
bilaterally.  

The Veteran submitted his claim for service-connected disability 
compensation in March 2002, and specifically alleged that his 
disorder began in 1988.

During development of the claim, treatment records dated from 
October 1993 to May 2002 and authored by Drs. Dwain Fuller, John 
Alpar, and Harold Granek were obtained.  Among the notations is 
an October 1993 note indicating that the Veteran had a history of 
macular degeneration of the left eye, for four years.  A 
handwritten note indicated that this disorder was "[i]nfamily."  
Corrected visual acuity was 20/20 in each eye.  The impression 
was rule out hypertensive retinopathy.  Records from 1998 to May 
2002 diagnose rule out hypertensive retinopathy of both eyes, 
left cystoids macular edema and telangiectasia.  Although the 
exact months of the entries are not apparent from the copies 
provided to VA from the private medcal medical examiners, the 
Veteran's left eye vision included readings of 20/25, 20/30 in 
1994; 20/50 in 1996; 20/60 and 20/70 in 1997; 20/40 in 1999; 
20/80, 20/50; 20/70 in 2000; 20/60; 20/80, and 20/100 in 2001.

The Veteran underwent a VA vision examination in July 2002, which 
included review of the claims files.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the veteran's claims folder).  

In reviewing the record then developed, the VA examiner correctly 
noted that that medical records obtained from Drs. Dwain Fuller, 
John Alpar, and Harold Granek indicated that the Veteran's vision 
disability was initially assessed as being due to hypertension.  
The examiner also correctly noted the Veteran's in-service vision 
testing, and that the Veteran' service treatment records showed 
no loss of corrected visual acuity, retinal disease or other 
vision disorders.   Uncorrected visual acuity of the left eye was 
noted t be "count fingers five feet." Corrected visual acuity 
was noted to be 20/200.   

The July 2002 diagnoses were retinal telangiectasia of the left 
eye; early nuclear sclerotic cataracts, bilaterally; and 
myopic/astigmatic refractive error.  The examiner concluded that 
it was more likely than not that the Veteran's retinal 
telangiectasia occurred when the Veteran was in his early to mid 
forties, that it was more likely than not that the nuclear 
sclerosis is related to advancing age and not retinal disease, 
and that it was more likely than not that the refractive error is 
a developmental condition.  

Relevant to the examiner's observation as to the onset of retinal 
telangiectasia, the Board notes that the Veteran was discharged 
from active service when he was approximately 24 years old.  

Medical articles added to the claims files in November 2002 refer 
to information on Chlamydial infections and Coats' Disease.  A 
medical article received in December 2002 refers to information 
on Gonorrhea.  Also on file is a medical article received by VA 
in January 2003 on retinal disorders, which does not refer to 
retinal telangiectasia.

In a January 2003 letter, the Veteran's Dr. Dwain Fuller, a 
physician employed by "Texas Retina Associates," reported 
diagnostic impressions of perifoveal retinal telangiectasiae of 
the left eye with significant central vision loss; vision 
correctible to 20/20 on the right with a normal central macula 
and no evidence of telangiectasiae; and moderate cataract of the 
left eye.  The left eye vision was noted to be 2/200 and improved 
with pinhole to 20/400.

Significantly, Dr. Fuller stated that he was unaware of a 
correlation between venereal disease, as apparently requested by 
the Veteran, and retinal telangiectasiae.  In a July 2003 
statement, Dr. Fuller added that he was unaware of any 
correlation between severe coughing and parafoveal retinal 
telangiectasiae.  While he added that there were cases of 
acquired parafoveal retinal telangiectasia, "no one has proposed 
a good hypothesis to explain the development of these vascular 
abnormalities."  However, he prefaced his remarks by also noting 
that "[t]he majority of cases of this condition are thought to 
be related to a subtle inherited defect of capillaries 
surrounding the center of vision." (Italics added).  

Also submitted in support of the claim in May 2003 was an 
internet article authored by Wendy Strouse Watt, O.D. in which 
she observed that "[r]etinal telangiectasias are a group of 
rare, idiopathic (a disease having no known cause), congenital 
retinal vascular anomalies affecting the retinal capillaries."  
According to this article, idiopathic juxtafoveolar retinal 
telangiectasia (JXT) usually involves slow visual loss of one or 
both eyes beginning in adulthood; the unilateral form affects men 
and is usually not discovered until after age 40.  Dr. Watt noted 
that the differential diagnoses that needed to be ruled out for 
idiopathic JXT included retinal vascular disorders, diabetic 
retinopathy, sickle-cell retinopathy, Eales' disease, and 
retinopathy of prematurity.  Dr. Watt also reported that Coats' 
Disease is a very severe, unilateral form of retinal 
telangiectasia most often seen in boys under age ten.

There is a medical article received by VA in June 2003 on acute 
bronchitis.  A medical article added to the record in September 
2003 discusses toxoplasmosis.

The Veteran underwent a further VA eye examination in January 
2004, and reported progressive visual loss.  The pertinent 
diagnoses were left eye cataract and treated telangiectasia of 
the retina of unknown etiology.  The examiner reported  that 
although it was impossible to determine the cause of the 
telangiectasia, it was more likely than not that the condition 
was hereditary in nature.  

In a February 2004 addendum, the VA examiner reported that he had 
reviewed the results of additional testing.  The examiner 
reported that such "additional testing is significant for 
negative [Reiter protein reagin] and negative toxoplasma."  He 
indicated that retinal telangiectasia of the left eye was not 
caused or exacerbated by pneumonitis, venereal disease, or a 
"possible history of toxoplasmosis."  The examiner also 
reported that the Veteran's claims folder was present for review. 
Received by VA in May 2004 is a medical article on eye disorders, 
which does not refer to retinal telangiectasias.

The Veteran testified at a RO hearing in June 2004 and at a 
travel board hearing before the undersigned Veterans Law Judge in 
February 2005 that his vision was worse at service discharge than 
at service entrance; he also alleged that retinal telangiectasia 
is caused by weakening of the blood vessels, which he claimed was 
incurred in service as a result of severe coughing due to 
bronchitis.

Received by VA in January 2008 is a letter from the Veteran 
listing 100 causes of eye pain and telangiectasias that he 
obtained from the internet, which includes NSU, and a medical 
article on the causes of NSU.

According to a January 2008 statement from Dr. Watt, the 
Veteran's retinal telangiectasia was due to service.  Dr. Watt 
reported that she based this opinion on a review of the records 
and the medical literature, the rapid deterioration of left eye 
vision at a young age, the association of pneumonitis and retinal 
telangiectasia, the diagnosis of juxtafoveolar telangiectasia 
that affects men and is typically not discovered until after age 
40, and the slow vision loss that is characteristic of retinal 
telangiectasia.  

A September 2008 Addendum to the January 2004 VA examination 
reveals that the examiner was unable to render any additional 
opinion without resorting to speculation.  The examiner 
recommended that the Veteran be evaluated by a retinal 
specialist.

According to a March 2009 report from a VA retinal specialist, 
who was also the Chief of Ophthalmology at a VA Medical Center, 
which was provided after review of the claims files, it was less 
likely than not that the Veteran's retinal telangiectasias were 
caused or aggravated by any incident of service.  

The VA examiner who provided the March 2009 opinion was directed 
to provide another opinion that addressed whether the Veteran's 
refractive error due to myopia/astigmatism could have been caused 
by any in-service medical findings such as bronchitis; whether 
the Veteran's retinal telangiectasia was acquired as a result of 
service infections; whether the examiner concurred with Dr. 
Watt's findings, and whether there was any basis in the record to 
support a finding that the Veteran's eye disorder was incurred in 
or as a result of an incident of active military duty.

In a February 2010 addendum, the examiner reported that the 
Veteran's myopic astigmatism on service discharge evaluation was 
not likely related to bronchitis, pneumonitis, venereal disease, 
or any other medical condition.  It was noted that myopia is 
related to growth of the eye and is well known to increase 
between the ages of 12 and 20, related to physical growth.  The 
Veteran entered service at age 17 and was separated at age 20, he 
grew an inch and gained 19 pounds during service.  It was also 
noted that myopia is a hereditary condition that affects up to 
half of the population and that no connection has been found in 
the medical literature between retinal telangiectasia and any eye 
or systemic disease or infection.  

Additionally, the examiner noted that notwithstanding Dr. Watt's 
observation that the Veteran lost vision in his left eye 
beginning in 1988, it was noted that the Veteran's corrected 
bilateral visual acuity was 20/20 in October 1993.  

The Chief of Ophthalmology did not concur with Dr. Watt's January 
2008 nexus opinion in favor of the claim because there is no 
documented eye infection on active duty and no objective medical 
evidence linking the Veteran's retinal telangiectasia to service, 
including to the Veteran's minor systemic infections.  According 
to this opinion, research revealed that Dr. Watt is an 
optometrist with no evidence of training or expertise in the 
diagnosis or treatment of retinal disorders.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

As previously noted, the Veteran argues that he currently has 
retinal telangiectasia of the left eye as a result of the 
urethritis, pneumonitis/bronchitis, and/or venereal disease 
incurred and treated in service, as evidenced by the loss of 
vision during service.  For example, the Veteran testified in 
February 2005 that the severe coughing caused by his 
pneumonitis/bronchitis weakened the blood vessels in his eyes, 
which is a symptom of retinal telangiectasia.  It has also been 
contended that there is medical evidence showing a causal 
connection between venereal disease and eye disability, to 
include in the medical information provided by the Veteran.  

The Board finds the evidence against the claim, especially the 
February 2004 VA Addendum and March 2009 and February 2010 VA 
opinions, more probative than the evidence in favor of the claim, 
as the facts underlying the favorable opinion are not supported 
by the record.  Although the Veteran's service medical records 
show loss of visual acuity, this refractive error was corrected 
in service by glasses to bilateral normal vision.  Even though 
Dr. Watt concluded that the Veteran's left retinal telangiectasia 
is related to service, Dr. Watt's January 2008 opinion in favor 
of the claim addresses what she described as a rapid 
deterioration of vision in the left eye at a young age, even 
though corrected visual acuity was 20/20 in both eyes when the 
Veteran was seen in October 1993, which is over 26 years after 
service discharge.  Thus, and as observed by the February 2010 
examiner, Dr. Watt's observation that he Veteran had a "rapid" 
diminution of vision is factually without foundation.

To the extent that she relied upon a finding of "rapid" 
deterioration, Dr. Watts January 2008 conclusion that the 
Veteran's retinal telangiectasia is causally related to service 
is not supported, and is otherwise inconsistent with her 
observation that it present a "slow" vision loss.  At all 
events, Dr. Watt's January 2008 conclusion is inconsistent with 
the notation in the earlier article by Dr. Watt in which she 
noted that retinal telangiectasia is idiopathic, meaning that it 
does not have a known cause - an observation noted by the March 
2009 VA examiner who concurred with Dr. Watt that the retinal 
disease "has not been linked to any prior infections, trauma or 
other causes."  Most significantly, the Veteran's treating 
retinal specialist Dr. Dwain Fuller rendered a near identical 
observation in his earlier opinion when he noted that he was 
unaware of a correlation between venereal disease, as apparently 
requested by the Veteran, and retinal telangiectasiae.  Also in a 
July 2003 statement, Dr. Fuller added that he was unaware of any 
correlation between severe coughing and parafoveal retinal 
telangiectasiae.  

Further, as to the question of expertise of the medical opinion 
providers, the VA examiners, in particular the March 
2009/February 2010 examiners are fully more qualified than Dr. 
Watt to provide an opinion as to a retinal disorder.  The VA 
opinions in March 2009 and February 2010 are by a retinal 
specialist, who is also the Chief of Ophthalmology at a VA 
Medical Center.  On the other hand, Dr. Watt does not indicate 
any special expertise in retinal disease - a fact noted as 
medically significant by the Chief of Ophthalmology in February 
2010.  

In sum, the preponderance of the probative evidence (i.e., 
competent, informed, specialized and credible) is against the 
claim.  Prejean v. West, 13 Vet. App. 444 (2000) (holding that 
factors for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); Guerrieri v. Brown, 4 
Vet. App. 467 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached); see also Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
with sound reasoning for the conclusion).


With respect to the multiple medical articles submitted in 
support of the Veteran's claim, most of these articles provide 
general informational about subjects such as eye diseases or NSU 
but do not specifically discuss retinal telangiectasia.  The only 
article related to retinal telangiectasia is on Coats' Disease, 
which, as noted by Dr. Watt, is a very severe, unilateral form of 
retinal telangiectasia most often seen in boys under age ten.  
However, because the Veteran was not found to have retinal 
telangiectasia until he was over forty, Coats' Disease is not 
relevant to this case.  

Although the Veteran's January 2008 list of causes for eye pain 
and telangiectasias includes NSU, this list is not a medical 
treatise and does not specifically link NSU to retinal 
telangiectasia.  Additionally, while the November 2002 article on 
venereal disease notes a link to conjunctivitis, there is no 
notation of a link between venereal disease and retinal 
telangiectasia.  Rather, a link was ruled out by the February 
2004 VA Addendum opinion.  Consequently, the articles noted above 
do not provide any probative information, coupled with the 
reviewed medical opinions, that would affect the outcome of this 
case.

Although it was contended on behalf of the Veteran in March 2010 
that the February 2010 VA opinion is inadequate, and warrants a 
new examination because the examiner failed to provide an opinion 
on whether the NSU the Veteran had during service is related to 
his retinal telangiectasia, the VA examiner reviewed the claims 
files and concluded that it was less likely than not that the 
Veteran's retinal telangiectasias were caused or aggravated by 
any incident of service, which would include his urethritis.  
Moreover, a nexus opinion on the relationship between the 
Veteran's service venereal disease and retinal telangiectasia is 
also provided in the February 2004 VA Addendum opinion.  

It has also contended that the February 2010 VA opinion did not 
take proper consideration of the January 2008 opinion of Dr. 
Watt, including the service failure to obtain an evaluation for 
dilated and undilated retina.  The Board notes, however, that the 
VA opinion specifically discussed Dr. Watt's January 2008 
opinion, as noted above, and why it was not probative.  
Consequently, remanding this case for another opinion is not 
warranted.

It has also been contended that because the Veteran's eye 
condition is chronic, he should receive the benefit of the 
language on chronicity in 38 C.F.R. § 3.303(b); and that because 
the Veteran is entitled to the presumption of soundness, and as 
he had loss of vision in service, he should be awarded service 
connection for his eye disability.  

The Veteran's uncorrected loss of vision in service was corrected 
by glasses, and no eye pathology was found.  Consequently, 
because this loss of vision was due to refractive error, which is 
not a disease or disability within the meaning of applicable law, 
the regulation on chronicity is not applicable.  See 38 C.F.R. § 
3.303(c) (2009) (congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation).  Additionally, the presumption of 
soundness on service entrance is only relevant in cases in which 
it must be determined if a disability shown in service actually 
preexisted service entrance.  In this case, however, the loss of 
vision in service is not a disability for which service 
connection is warranted, and there is no evidence of retinal 
telangiectasia in service.  Consequently, the presumption of 
soundness is not relevant because there is no evidence of an eye 
disability in service.  See 38 U.S.C.A. § 1111 (West 2002).

The Board has considered the hearing testimony and written 
statements on file in support of the Veteran's service connection 
claim.  Apart from Dr. Watt's observations which have been 
determined to be of limited probative value as to causality, 
Veteran proffers his own opinion as to causality - a 
quintessentially medical question which he is not qualified to 
render under precedential criteria.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) ((Holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession)) see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(Holding that VA cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence).
Although the Veteran can provide competent evidence as to his 
observations, he cannot provide competent evidence to establish 
the etiology of any current diagnosis, to include whether he has 
a current left eye disability that is causally related to 
service.  By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left eye disability, to include vision 
loss and retinal telangiectasia, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


